                 Case 2:20-sw-01028-CKD Document 1 Filed 11/05/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney                                                         FILED
 2 SAM STEFANKI                                                                  Nov 05, 2020
   Assistant United States Attorney                                           CLERK, U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF CALIFORNIA

 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
                                            SEALED
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                   CASE NO. 2:20-sw-1028-CKD
     OF THE UNITED STATES OF AMERICA
12   FOR AN ORDER PURSUANT TO § 2703(d)                 APPLICATION FOR AN ORDER COMMANDING
     RE THE FACEBOOK ACCOUNT                            FACEBOOK, INC. NOT TO NOTIFY ANY
13   IDENTIFIED BY THE USERNAME                         PERSON OF THE EXISTENCE OF AN ORDER
     esmith32881                                        PURSUANT TO § 2703(d) AND ATTACHMENT A
14

15                                                      UNDER SEAL

16

17                                          I.      APPLICATION
18          The United States of America, moving by and through its undersigned counsel, respectfully
19 submits under seal this ex parte application for an Order pursuant to 18 U.S.C. § 2703(d). The proposed

20 Order would require Facebook, Inc., a business located in Menlo Park, California, to disclose certain

21 records and other information pertaining to the Facebook account identified by the username

22 esmith32881 as described in Part I of Attachment A. The records and other information to be disclosed

23 are described in Part II of Attachment A to the proposed Order. In support of this application, the

24 United States asserts:

25                                    II.        LEGAL BACKGROUND
26          1.      Facebook, Inc. is a provider of an electronic communications service, as defined in 18
27 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2). Accordingly,

28 the United States may use a court order issued under § 2703(d) to require Facebook, Inc. to disclose the


      APPLICATION                                       1
                 Case 2:20-sw-01028-CKD Document 1 Filed 11/05/20 Page 2 of 5


 1 items described in Part II of Attachment A. See 18 U.S.C. § 2703(c)(2) (Part II.A of Attachment A); id.

 2 § 2703(c)(1) (Part II.B of Attachment A).

 3          2.      The Court has jurisdiction to issue the proposed Order because it is “a court of competent

 4 jurisdiction,” as defined in 18 U.S.C. § 2711. See id. § 2703(d). Specifically, the Court is a district

 5 court of the United States that has jurisdiction over the offense being investigated. See id. § 2711(3)(A).

 6          3.      A court order under § 2703(d) “shall issue only if the governmental entity offers specific

 7 and articulable facts showing that there are reasonable grounds to believe that the contents of a wire or

 8 electronic communication, or the records or other information sought, are relevant and material to an

 9 ongoing criminal investigation.” Id. § 2703(d). Accordingly, the next section of this application sets

10 forth specific and articulable facts showing that there are reasonable grounds to believe that the records

11 and other information described in Part II of Attachment A are relevant and material to an ongoing

12 criminal investigation.

13                                       III.      RELEVANT FACTS

14          4.      The United States is investigating a series of wildland fires set on land in the Shasta-

15 Trinity National Forest. The investigation concerns possible violations of, inter alia, 18 U.S.C. § 1855.

16 The United States charged Eric Michael Smith with four counts of violating § 1855 earlier this year. See

17 United States v. Smith, No. 2:20-cr-00187-KJM. In addition to these four counts, the United States is

18 continuing to investigate many other arson fires set between 2016 and 2020, fires that agents determined

19 were consistent with Smith’s fire-setting pattern and were set in the same general geographic area as the

20 four fires Smith is charged with setting.

21          5.      There are reasonable grounds to believe the records described in Attachment A are

22 relevant and material to an ongoing criminal investigation. Between July 3 and July 29, 2020, U.S.

23 Forest Service agents conducted surveillance of Smith. During this time period, Smith set at least three

24 wildland arson fires on the Shasta-Trinity National Forest using a white Acura sedan to transport himself

25 to the scene of his arsons. On July 29, 2020, law enforcement agents arrested and questioned Smith. In

26 the course of this interview, Smith told agents that he used Facebook’s Marketplace feature to purchase

27 the white Acura sedan that is an instrumentality of the crimes Smith is charged with committing.

28 Federal law enforcement agents conducted additional investigation of Smith’s activities following his


      APPLICATION                                         2
                 Case 2:20-sw-01028-CKD Document 1 Filed 11/05/20 Page 3 of 5


 1 arrest; in doing so, agents determined that Smith maintains a Facebook account associated with the

 2 username esmith32881. Also on July 29, 2020, law enforcement agents executed search warrants at

 3 Smith’s residence and recovered multiple electronic devices such as cellular telephones and tablet

 4 computers.

 5                                  IV.      GOVERNMENT REQUESTS

 6          6.       The facts set forth in the previous section show that there are reasonable grounds to

 7 believe that the records and other information described in Part II of Attachment A are relevant and

 8 material to an ongoing criminal investigation. Specifically, this information will help the United States

 9 determine the nature and scope of Smith’s arson-related activities prior to the series of fires he is

10 charged with setting in June and July of 2020. Accordingly, the United States requests that Facebook,

11 Inc. be directed to produce all items described in Part II of Attachment A to the proposed Order.

12          7.      The United States further requests that the Order require Facebook, Inc. not to notify any

13 person, including the subscribers or customers of the account listed in Part I of Attachment A, of the

14 existence of the Order for 180 days from the date of the order, unless extended. See 18 U.S.C.

15 § 2705(b). This Court has authority under § 2705(b) to issue “an order commanding a provider of

16 electronic communications service or remote computing service to whom a warrant, subpoena, or court

17 order is directed, for such period as the court deems appropriate, not to notify any other person of the

18 existence of the warrant, subpoena, or court order.” Id. In this case, such an order would be appropriate

19 because the requested Order relates to an ongoing criminal investigation of a defendant who was found

20 to possess multiple electronic devices, admitted to starting numerous fires in the national forest, and is

21 not currently in law enforcement custody. Accordingly, there is reason to believe that notification of the

22 existence of the requested Order will seriously jeopardize the investigation, including by giving the

23 defendant an opportunity to destroy or tamper with evidence, change patterns of behavior, or notify

24 confederates. See id. § 2705(b)(3), (5). Some of the evidence in this investigation is stored

25 electronically. If alerted to the investigation, the subject under investigation could destroy that evidence,

26 including information saved to his personal computers and electronic devices.

27 ///

28 ///


      APPLICATION                                         3
                 Case 2:20-sw-01028-CKD Document 1 Filed 11/05/20 Page 4 of 5


 1          8.      The United States further requests that the Court order that this application and any

 2 resulting order be sealed until further order of the Court. As explained above, these documents discuss

 3 an ongoing criminal investigation. Accordingly, there is good cause to seal these documents because

 4 their premature disclosure may seriously jeopardize that investigation.

 5
     Dated: November 4, 2020                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7

 8                                                   By: /s/ SAM STEFANKI
                                                         SAM STEFANKI
 9                                                       Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      APPLICATION                                        4
            Case 2:20-sw-01028-CKD Document 1 Filed 11/05/20 Page 5 of 5
                                         ATTACHMENT A
I.     The Account(s)
       The Order applies to certain records and information associated with the Facebook
account identified by the username esmith32881.

II.    Records and Other Information to Be Disclosed
       Facebook, Inc. is required to disclose the following records and other information, if
available, to the United States for each account or identifier listed in Part I of this Attachment
(“Account”), for the time period between September 20, 2016, and July 29, 2020:

A.     The following information about the customers or subscribers of the Account:
       1.     Names (including subscriber names, user names, and screen names);
       2.     Addresses (including mailing addresses, residential addresses, business addresses,
              and e-mail addresses);
       3.     Records of session times and durations, and the temporarily assigned network
              addresses (such as Internet Protocol (“IP”) addresses) associated with those sessions;
       4.     Length of service (including start date) and types of service utilized;
       5.     Telephone or instrument numbers (including MAC addresses);
       6.     Other subscriber numbers or identities (including the registration IP address); and
       7.     Means and source of payment for such service (including any credit card or bank
              account number) and billing records.


B.     All records and other information (not including the contents of communications) relating to
       the Account, including:
       1.      Records of user activity for each connection made to or from the Account, including
               log files; messaging logs; e-mail headers; access and activity logs; deletion and
               change logs; accounts associated by cookie, SMS number, recovery e-mail, or IP
               address; the date, time, length, and method of connections; data transfer volume; user
               names; and source and destination IP addresses; and
       2.      Information about each communication sent or received by the Account, including the
               date and time of the communication, the method of communication, and the source
               and destination of the communication (such as source and destination email
               addresses, IP addresses, and telephone numbers).
